Citation Nr: 9922621
Decision Date: 08/11/99	Archive Date: 11/08/99

DOCKET NO. 98-19 331A              DATE 

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Los Angeles, California

THE ISSUE

Entitlement to service connection for adenocarcinoma, right lung as
secondary to Agent Orange exposure.

REPRESENTATION

Appellant represented by: Disabled American Veterans

FINDINGS OF FACT

1.   The veteran in this case served on active duty from February
1962 to February 1965.

2.  On August 6, 1999, the Board was notified by the Department of
Veterans Affairs (VA) Regional Office, Los Angeles, California,
that the veteran died on August [redacted] 1999.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
Supp. 1999); 38 C.F.R. 20.1302 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.
As a matter of law, veterans' claims do not survive their deaths.
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7
Vet. App. 42, 47 (1994). This appeal on the merits has become moot
by virtue of the death of the veteran and must be dismissed for
lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West Supp. 1999); 38
C.F.R. 20.1302 (1998).

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.1106 (1998).

2 -

ORDER 

The appeal is dismissed.

V.L. Jordan 
Member, Board of Veterans' Appeals

- 3 -


